Citation Nr: 1232252	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-40 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a tremor condition to include as due to manganese exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1954 to December 1963 and from January 1964 to October 1969 and for various periods of reserve duty in the Air Force Reserves from January 1977 to September 1988.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence fails to demonstrate that the Veteran had tremors that were related to active service or any incident therein, including manganese exposure.


CONCLUSION OF LAW

A tremor condition was not incurred in or aggravated by active military duty to include as due to manganese exposure.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in April 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was provided this notice in the April 2009 letter.

The Board observes that the April 2009 letter was sent to the Veteran prior to the August 2009 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the September 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination was obtained in July 2009 with an addendum opinion in January 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination with addendum opinion obtained in this case is adequate, as it is predicated on a full reading of the VA medical records and a thorough examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection can be granted for certain diseases, including an organic disease of the nervous system, if manifest to a degree of 10 percent or more within one year of separation from active service.  

The Veteran contends that he was exposed to manganese from burning welding rods while working as a welder in the Navy from 1954 to 1969.  The Veteran further contends this exposure led to his currently diagnosed tremor condition.  

The Board notes initially that the Veteran's DD-214 indicated that his MOS was that of a damage controlman, essentially a ship's carpenter.  The Veteran reported at his July 2009 VA examination that he was a farmer prior to service during which he used herbicides and chemicals.  Following service, from 1986 to 1994, the Veteran worked as a heavy equipment operator and a plumber intermittently.  In addition to the Veteran's period of service in the Navy, the Veteran also served in the Air Force Reserves for various periods between 1977 and 1988.  Examinations provided with regard to that service, in particular the examinations provided in January 1977 and September 1987, noted that the Veteran's neurological system was within normal limits and there was no indication that the Veteran reported any tremors at either examination. 

VA treatment records dating from 2000 to 2009, including a previous VA examination for the Veteran's right shoulder, indicated that the Veteran had a tremor that was associated with manganese poisoning.  The Veteran reported being a welder "all of his life" in a May 2007 VA neurology note.  The Veteran's tremor was not initially associated with Parkinson 's disease, however, later the Veteran was diagnosed with mild Parkinson 's disease.  Records further indicated that the Veteran's sister was also diagnosed with Parkinson 's disease when she was 65 years old.  A June 2009 report of contact noted that the Veteran stated he had not had substantial exposure to welding after service.  The Board notes that this is contradictory to the Veteran's report in the May 2007 VA neurology note that he had been a welder "all of his life."  

The Veteran was afforded a VA neurological examination, in relation to his claim, in July 2009.  The Veteran reported that his tremors had become constant such that he could no longer fasten things or feed himself.  The Veteran further reported that he first started experiencing tremors in 1979, approximately 10 years after separation from active military service.  The Veteran stated he was a welder in the Navy from 1954 to 1969 while working as a damage control person and that he would sometimes weld two to three days a week but only for one to three hours a day.  The Veteran reported his tremors had been getting progressively worse since 1979.  The patient did not report any pain or discomfort, just tremors.  The Veteran also reported that he fell approximately three times a year, but had no real trauma.  The Veteran had Parkinson-like symptoms including weakness and fatigue in addition to his tremors.  Upon examination the Veteran's upper-extremity tremor was confirmed.  Diagnostic testing indicated that the Veteran's manganese levels were slightly elevated.  Prior to the examination, in March 2009, the Veteran's manganese levels were slightly elevated.  However, in January 2009, the Veteran's manganese levels spiked to 44.2, after having only been 9.8 in December 2008, which is well within normal limits.  The July 2009 VA examiner questioned whether the Veteran was at that time unaware of current exposure given that his manganese levels had gone from normal to well above normal in a relatively short period of time and then returned to only a slight elevation.  The July 2009 examiner was unable to provide an opinion without speculation as to whether the Veteran's current tremors were the result of manganese poisoning in service.  As such, an addendum opinion was provided in January 2012.  The January 2012 VA examiner reviewed the Veteran's VA treatment records and noted the May 2007 VA treatment record that indicated that the Veteran reported that he had been a welder nearly "all of his life."  The examiner also noted the August 2011 VA treatment record that indicated that the Veteran had been drinking from well water for years.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the Veteran's active duty service.  The examiner's rationale was that there was no evidence of treatment in service or for some time post service.  Indeed the examiner noted a 1990 VA examination that did not mention tremors, although a February 2000 VA examination did note an essential tremor.  Records further indicated that the Veteran's manganese levels were noted as normal in 1998, but elevated in 2006 with the highest level of elevation occurring in 2008.  As such, the Veteran's manganese poisoning was less likely as not related to his active duty service.  

As noted above, service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden, supra; 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson, supra.  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn supra.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker, supra.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.
In this instance the Board notes the Veteran's contentions that his tremors are related to the manganese the Veteran was exposed to as a welder in the United States Navy; however, the record indicated that the tremors did not start until 10 years after separation from active duty service.  The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe tremors and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.  In this regard, the Board observes that there is no medical evidence of record that the Veteran sought medical care or reported tremors prior to 2000.  In this regard the Board notes the various examination reports (dating from 1977 to 1987) from the Veteran's Reserve duty, as well as an August 1990 VA examination that failed to mention complaints of tremors.  The Board observes that the first medical evidence of record that reported tremors was the February 2000 VA examination report.  The Board finds that it is reasonable to expect that if the Veteran had tremors in the intervening years, he would have sought medical treatment.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Indeed, the more than 20 year silence with regard to complaints of tremors stands in direct contradiction to any suggestion that the Veteran's tremors are the result of manganese exposure in service.  It therefore follows that any assertions in this regard are not credible.

As such, while acknowledging the Veteran's contentions that his tremor condition is the result of manganese exposure he experienced during service, the Board nevertheless finds that the more than 20 year lapse in time between the Veteran's separation from active service and the first medical evidence of a tremor condition weighs against the Veteran's claim.  In this regard the Board notes that there is no contemporaneous medical evidence to support the Veteran's claim.  Although such evidence is not required, this lack of complaint or treatment for more than 20 years following separation from service serves as further evidence against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not been shown to have the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The Board acknowledges that the Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr, supra; Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board notes that while the Veteran asserts that he currently has tremors that are the result of exposure to manganese in service, the lack of contemporaneous evidence in that regard diminishes the reliability of the statements.  In this case, the Board has therefore accorded more probative value to the January 2012 VA examiner's addendum opinion.  The examiner provided a rationale for the opinion based on objective findings and reliable principles.  In summary, the competent and probative opinion establishes that the evidence does not provide a basis upon which to link the Veteran's tremor condition to exposure to manganese or any other incident of service.

Additionally, the Board notes that laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  As noted above, as a lay person, the Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his opinion is not competent with regard to a diagnosis or an assessment as to etiology.  With regard to the Veteran's claim for tremors the Board finds that the lay statements as to a nexus are outweighed by the medical evidence of record which does not relate the Veteran's tremors to any incident of the Veteran's military service.
In consideration of all the above, the Board finds that while the Veteran does have a current diagnosis of a tremor condition, there is no indication that the Veteran was diagnosed with a tremor condition in service or immediately thereafter and no competent and probative medical evidence linking the Veteran's current diagnosis of a tremor condition with his active duty service or any incident therein, especially exposure to manganese.  As such, the preponderance of the evidence is against the Veteran's claim and service connection for a tremor condition, to include as due to manganese exposure, must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a tremor condition to include as due to manganese exposure is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


